Case: 1:20-cv-04699
      1:19-cv-07915 Document #: 59-13
                                52-11 Filed: 09/09/20 Page 1 of 2 PageID #:1552
                                                                         #:2424




                           EXHIBIT 11
 Case: 1:20-cv-04699
       1:19-cv-07915 Document #: 59-13
                                 52-11 Filed: 09/09/20 Page 2 of 2 PageID #:1553
                                                                          #:2425


From:              Weibell, Tony
To:                Scott Drury
Cc:                Michael Kanovitz
Subject:           RE: T.K. v. ByteDance Technology Co., Ltd.
Date:              Wednesday, September 2, 2020 12:20:08 AM


Hi Scott,

It is public knowledge that VPPA claims are covered by the MDL settlement because VPPA claims
have been publicly asserted in the MDL, and the settling parties have publicly said that the
settlement covers all claims asserted in the MDL. I have not discussed or disclosed any confidential
settlement terms to any counsel in the TK litigation. Nor do I intend to until that settlement is public.


Hope that helps.

Tony


From: Scott Drury <drury@loevy.com>
Sent: Tuesday, September 1, 2020 7:09 PM
To: Weibell, Tony <aweibell@wsgr.com>
Cc: Michael Kanovitz <mike@loevy.com>
Subject: T.K. v. ByteDance Technology Co., Ltd.

[External]
Tony:

On August 28, 2020, the Plaintiffs represented in their supplemental filing that “Defendants’ counsel
in this case indicates that the MDL settlement encompasses the Video Privacy Protection Act claims
purportedly at issue in this case.” (Dkt. 49 at 2). It is my understanding that you have not revealed
any details of any contemplated settlement in the TikTok MDL to Plaintiffs’ counsel in the above-
referenced matter. It is my further understanding that you have not indicated, represented or
otherwise stated to Plaintiffs’ counsel that the “MDL settlement encompasses the Video Privacy
Protection Act claims” at issue in the above-referenced matter. Can you please confirm that my
understanding is accurate? I understand that you are not in position to disclose terms of any
settlement, and I am not requesting that information.

--Scott


This email and any attachments thereto may contain private, confidential, and privileged
material for the sole use of the intended recipient. Any review, copying, or distribution of this
email (or any attachments thereto) by others is strictly prohibited. If you are not the intended
recipient, please contact the sender immediately and permanently delete the original and any
copies of this email and any attachments thereto.
